***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. ANDRE GILL
                   (AC 39841)
                DiPentima, C. J., and Alvord and Kahn, Js.*

                                   Syllabus

Convicted, after a jury trial, of, inter alia, the crime of murder in connection
   with an incident in which the defendant shot the victim in the parking
   lot of a nightclub, the defendant appealed, claiming that there was
   insufficient evidence to prove the specific intent element necessary to
   support his murder conviction. Held that the state presented sufficient
   evidence from which the jury reasonably could have inferred that the
   defendant intended to cause the victim’s death to support the defendant’s
   conviction of murder: the evidence and testimony presented by the state
   demonstrated that the victim had grabbed the defendant by the throat
   during a fight inside the nightclub and that the dispute continued in the
   club’s parking lot, where the defendant yelled at the victim, got out of
   his car with a revolver as the victim walked toward the car, and fired
   the revolver directly at the victim, striking him in his torso, just below
   the breastbone; moreover, there was ample evidence of the defendant’s
   conduct after the shooting from which the jury could have inferred an
   intent to kill, as the defendant displayed a consciousness of guilt by
   cleaning the revolver and another gun involved in the incident with
   bleach to remove any fingerprints or DNA, asking his brother’s friend
   to dispose of the guns, and making untruthful statements to the police.
       Argued September 13—officially released November 7, 2017

                             Procedural History

   Substitute information charging the defendant with
the crimes of murder, conspiracy to commit murder,
criminal possession of a firearm, carrying a revolver
without a permit, tampering with a witness, false state-
ment in the second degree and tampering with evidence,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Dewey, J.; there-
after, the charge of criminal possession of a firearm
was tried to the court; verdict and judgment of guilty
of murder, criminal possession of a firearm, carrying a
revolver without a permit, false statement in the second
degree and tampering with evidence; subsequently, the
court denied the defendant’s motion for a judgment of
acquittal, and the defendant appealed. Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   Jennifer F. Miller, deputy assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Anne Mahoney, state’s attorney, for the
appellee (state).
                         Opinion

   ALVORD, J. The defendant, Andre Gill, appeals from
the judgment of conviction, rendered after a jury trial,
of murder in violation of General Statutes §§ 53a-54a
and 53a-8; carrying a revolver without a permit in viola-
tion of General Statutes § 29-35 (a); false statement in
the second degree in violation of General Statutes (Rev.
to 2011) § 53a-157b; and tampering with physical evi-
dence in violation of General Statutes §§ 53a-155 and
53a-8.1 On appeal, the defendant’s sole claim is that
there was insufficient evidence to prove the element
of specific intent necessary to support the murder con-
viction. We disagree and, accordingly, affirm the judg-
ment of the trial court.
   The following facts, which the jury reasonably could
have found, are relevant to the defendant’s appeal. On
the night of November 18, 2011, the defendant drove
his Acura with his friend Charles Young to a nightclub
in Hartford, Mi Bar, to perform rap music. At the time,
the defendant lived at his grandmother’s house with his
children and others, including Young. A few days ear-
lier, the house had been invaded, and the defendant’s
daughter and Young were tied up. After the home inva-
sion, the defendant asked his brother’s friend, Antoine
Armour, to bring a gun to the house for protection.
Armour provided the defendant with a .38 caliber Tau-
rus revolver and a .380 caliber semiautomatic handgun.
Armour also gave the defendant ammunition.
   Initially, the defendant did not bring the guns to Mi
Bar on November 18, 2011. After seeing people in the
nightclub whom he knew to be associated with the
home invasion, however, he returned to his grandmoth-
er’s house with Young to retrieve the two guns. They
then returned to Mi Bar, left the guns in the defendant’s
car, and reentered the nightclub.
  During a performance by Arkeit Iverson, the sound
system in the nightclub malfunctioned, at which point
a fight broke out. The performer at the time, Iverson,
was a cousin of the victim, Fred Pines. Iverson began
pushing through the crowd, which included the defen-
dant and the defendant’s cousin, to reach the disc
jockey. The defendant tried to stop Iverson from reach-
ing the disc jockey, at which time the victim grabbed
the defendant by the throat. The fight was captured
on video, which was played for the jury during the
evidentiary portion of the trial.
  After the fight, people began running out of the night-
club into the parking lot, where the argument continued.
The defendant testified that he was ‘‘having some
words’’ with the victim in the parking lot. According to
Young, the defendant went back to his car and got into
the driver’s seat, and Young got into the passenger’s
seat. The defendant began to drive out of the parking
lot, but stopped to roll down his window and yell at
the victim. The victim walked toward the car, at which
time the defendant got out of the car. Young also got
out of the car with the .380 caliber semiutomatic hand-
gun and fired two shots into the air. The defendant then
fired one shot from the .38 caliber revolver at the victim.
Young heard the victim say: ‘‘You missed. You ain’t hit
nothing.’’ The defendant and Young ran to the back of
the nightclub, got into cars located there, and left sepa-
rately.
   The defendant and Young met back at the defendant’s
grandmother’s house, and the defendant called his
brother, Morgan Gill, and Armour to ask them to get
rid of the guns. The defendant, Morgan Gill, and Armour
first cleaned the guns with bleach to remove any finger-
prints or DNA. Armour then left with the guns and
dumped them in the Connecticut River. The next morn-
ing the defendant and Young learned that the victim
had died. Harold Wayne Carver, the chief medical exam-
iner at the time of the shooting who had conducted the
autopsy of the victim, concluded that the victim died
as a result of a single gunshot wound to his trunk.2 The
bullet entered the victim’s trunk close to the bottom of
the breastbone, caused damage to the right lung, and
passed through the diaphragm.
   On November 19, 2011, the day after the shooting,
the defendant went to the police station and voluntarily
gave a written statement, in which he stated that he
saw Young with a gun and that Young ‘‘pulled up and
fired.’’ He also falsely told the police during that inter-
view that he went to Mi Bar alone on the night of
November 18, 2011, because, he explained later, he ‘‘did
not want to be associated with somebody who made a
stupid decision.’’ The defendant thereafter was
arrested, charged with murder, among other crimes,
tried before the jury, and convicted.3 The court sen-
tenced the defendant to a total effective term of fifty
years of incarceration. This appeal followed.
   The defendant claims that there was insufficient evi-
dence presented at trial to convict him of murder. Spe-
cifically, he argues that the state failed to present
sufficient evidence that he had intended to cause the
victim’s death, and, therefore, his conviction of murder
cannot stand. We are not persuaded.
  We first set forth our standard of review and the legal
principles relevant to a claim of evidentiary insuffi-
ciency. ‘‘In reviewing the sufficiency of the evidence to
support a criminal conviction we apply a two-part test.
First, we construe the evidence in the light most favor-
able to sustaining the verdict. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [finder of fact] reason-
ably could have concluded that the cumulative force
of the evidence established guilt beyond a reasonable
doubt.’’ (Internal quotation marks omitted.) State v.
Franklin, 175 Conn. App. 22, 30, 166 A.3d 24 (2017).
  ‘‘While the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical.’’ (Citation omitted; internal quotation
marks omitted.) State v. White, 127 Conn. App. 846,
850, 17 A.3d 72, cert. denied, 302 Conn. 911, 27 A.3d
371 (2011). ‘‘On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the [finder of fact’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Crespo, 317 Conn.
1, 17, 115 A.3d 447 (2015).
   Section 53a-54a (a) provides in relevant part that ‘‘[a]
person is guilty of murder when, with intent to cause
the death of another person, he causes the death of
such person . . . .’’ ‘‘[T]he specific intent to kill is an
essential element of the crime of murder. To act inten-
tionally, the defendant must have had the conscious
objective to cause the death of the victim. . . .
Because direct evidence of the accused’s state of mind
is rarely available . . . intent is often inferred from
conduct . . . and from the cumulative effect of the
circumstantial evidence and the rational inferences
drawn therefrom. . . . Intent to cause death may be
inferred from the type of weapon used, the manner in
which it was used, the type of wound inflicted and the
events leading to and immediately following the death.
. . . Furthermore, it is a permissible, albeit not a neces-
sary or mandatory, inference that a defendant intended
the natural consequences of his voluntary conduct.’’
(Internal quotation marks omitted.) State v. Otto, 305
Conn. 51, 66–67, 43 A.3d 629 (2012).
  The defendant’s contention on appeal is that, on the
basis of the evidence presented, the jury could have
concluded that he had committed manslaughter, not
murder.4 The defendant seeks to distinguish the facts
of this case from the facts in cases in which our courts
have found sufficient evidence of intent to kill the vic-
tim. He emphasizes the fact that he fired only a single
shot and that the victim did not know that he had been
injured. He claims that if he really had intended to kill
the victim, he ‘‘could have fired another shot’’ after the
victim seemed unhurt by the first shot. He further argues
that the fight in the nightclub prior to the shooting was
not ‘‘serious’’ enough to permit the jury to infer an intent
to kill the victim. Lastly, the defendant claims that his
conduct after the shooting, including but not limited to
cleaning the guns and asking Armour to get rid of the
guns, reflected ‘‘a consciousness of guilt of assault and,
later, of manslaughter, not murder.’’
   As noted previously, ‘‘a factfinder may infer an intent
to kill from circumstantial evidence such as the type
of weapon used, the manner in which it was used, the
type of wound inflicted and the events leading to and
immediately following the death . . . .’’ (Internal quo-
tation marks omitted.) State v. Robinson, 125 Conn.
App. 484, 488, 8 A.3d 1120 (2010), cert. denied, 300
Conn. 911, 12 A.3d 1006 (2011). There was testimony,
which the jury could have credited, to support the
defendant’s intent to kill the victim, including that the
defendant fired a revolver directly at the victim, and
the autopsy revealed that the bullet struck the victim
in his torso, just below the bottom of the breastbone.
See State v. Moye, 119 Conn. App. 143, 149, 986 A.2d
1134, cert. denied, 297 Conn. 907, 995 A.2d 638 (2010)
(‘‘a person who uses a deadly weapon upon a vital part
of another will be deemed to have intended the probable
result of that act, and from such a circumstance a proper
inference may be drawn in some cases that there was
an intent to kill’’ [internal quotation marks omitted]).
   The state also presented evidence regarding the
events leading to the shooting from which the jury rea-
sonably could have inferred the defendant’s intent to
cause the victim’s death. There was evidence of a fight
inside the nightclub, during which the victim grabbed
the defendant by the throat. Moreover, there was evi-
dence that the argument continued in the parking lot.
The defendant testified that he and the victim were
‘‘having some words.’’ Young testified that the defen-
dant had stopped his car on the way out of the parking
lot to yell at the victim and that the defendant got out
of the car with the revolver as the victim walked toward
the car. Although the defendant seeks to characterize
the dispute as a ‘‘scuffle’’ and argues that prior cases
‘‘have involved much more serious disputes,’’ our
Supreme Court has stated that ‘‘[t]he jury is not required
to close its eyes to the unfortunate reality that murders
frequently are committed in response to seemingly
minor provocations.’’ State v. Gary, 273 Conn. 393, 408,
869 A.2d 1236 (2005).
  There also was ample evidence of the defendant’s
conduct after the shooting from which the jury reason-
ably could have drawn an inference of his intent to kill
the victim. The defendant himself testified that he called
Armour after the shooting to get rid of the gun.5 Armour
and Young both testified that the defendant cleaned
the guns with bleach or household cleaners after the
shooting. Detective Joseph Fargnoli of the Hartford
Police Department testified that the defendant told him
that he had cleaned the guns to remove any fingerprints
or DNA. Moreover, the defendant acknowledged mak-
ing untruthful statements to the police after the murder.
Our Supreme Court has concluded that ‘‘consciousness
of guilt evidence [is] part of the evidence from which a
jury may draw an inference of an intent to kill.’’ (Internal
quotation marks omitted.) State v. Otto, supra, 305
Conn. 73; see also State v. Moye, supra, 119 Conn. App.
150 (‘‘[a] trial court may admit [e]vidence that an
accused has taken some kind of evasive action to avoid
detection for a crime, such as flight, concealment of
evidence, or a false statement, [which] is ordinarily the
basis for a charge on the inference of consciousness
of guilt’’ [internal quotation marks omitted]).
   To the extent that the defendant requests this court
to draw inferences contrary to those necessarily drawn
by the jury, we note that ‘‘[i]n viewing evidence which
could yield contrary inferences, the jury is not barred
from drawing those inferences consistent with guilt and
is not required to draw only those inferences consistent
with innocence. The rule is that the jury’s function is
to draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical.’’ (Internal quotation marks omitted.) State
v. Grant, 219 Conn. 596, 604, 594 A.2d 459 (1991). ‘‘That
the jury might have drawn other possible inferences
from these facts is not sufficient to undermine its ver-
dict, since proof of guilt must be established beyond a
reasonable doubt, not beyond a possible doubt.’’ (Inter-
nal quotation marks omitted.) Id.
  Mindful of our standard of review, which requires us
to view the evidence in the light most favorable to
sustaining the jury’s verdict, we reject the defendant’s
claim and conclude that there was sufficient evidence
presented at trial to support the defendant’s conviction
of murder.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The defendant also was convicted of criminal possession of a firearm,
in violation of General Statutes § 53a-217 (a) (1), which charge was tried
to the court. The jury acquitted the defendant of the charges of conspiracy
to commit murder in violation of General Statutes §§ 53a-48 and 53a-54a;
and tampering with a witness in violation of General Statutes § 53a-151.
  2
    Carver removed the bullet from the victim’s body and provided it to the
police. James Stephenson, a state firearms and tool mark examiner, testified
that the bullet had been fired from either a .38 caliber revolver or a .357
caliber revolver and that it could not have been fired from a .380 caliber
semiautomatic weapon. Two shell casings were also recovered from the
crime scene. Stephenson testified that the shell casings were consistent
with having been fired from a ‘‘.380 auto caliber firearm.’’
   3
     As noted previously in this opinion, the defendant also was convicted
of carrying a revolver without a permit, false statement in the second degree,
tampering with physical evidence, and criminal possession of a firearm.
   4
     The jury was instructed on lesser included offenses within the crime of
murder, including manslaughter, and the defendant makes no claims of
instructional error.
   5
     Although the defendant testified that Armour had given him only one
gun, the .380 caliber semiautomatic handgun, Armour and Young both testi-
fied that there were two guns, the .380 caliber semiautomatic handgun and
a .38 caliber revolver.